Citation Nr: 1000485	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-27 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary 
hypertension, to include as secondary to service-connected 
interstitial lung disease.

2.  Entitlement to a disability rating higher than 60 percent 
prior to April 1, 2008, and thereafter in excess of 10 
percent for interstitial lung disease.

3.  The propriety of the reduction of the rating for 
interstitial lung disease from 60 percent to 10 percent, 
effective April 1, 2008.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty September 1967 to August 
1969 and from February 1977 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2008, the Veteran presented testimony before a 
Decision Review Officer at the RO.  In July 2009, the 
appeared before the undersigned acting Veterans Law Judge 
during a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2008 rating decision, the RO determined that 
clear and unmistakable error was found in the evaluation of 
interstitial lung disease and decreased the evaluation to 10 
percent effective from April 1, 2008.  In February 2009, the 
Veteran submitted a notice of disagreement with the reduction 
in the rating.  The January 2009 statement of the case 
addressed the issue of an evaluation in excess of 10 percent 
for the service-connected lung disease but did not address 
the issue of the propriety of the reduction from 60 percent 
to 10 percent.  The veteran has not yet been provided a 
statement of the case in response to this notice of 
disagreement as to the propriety of the reduction in the 
rating.  Because the notice of disagreement placed the issue 
of the propriety of the reduction in rating from 60 percent 
to 10 percent, effective in April 2008, in appellate status, 
the matter must be remanded for the originating agency to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

With regard to the claim of service connection for pulmonary 
hypertension, a private October 2007 treatment record shows a 
notation of questionable pulmonary hypertension.  The Veteran 
has testified that he was diagnosed with pulmonary 
hypertension in service, which is not reflected in the 
service treatment records.  He has also asserted the he has 
pulmonary hypertension caused by his service-connected lung 
disorder.  In light of the medical evidence, the Veteran 
should be afforded a VA examination to determine whether he 
has a current diagnosis of pulmonary hypertension related to 
service or a service-connected disability.

Prior to considering the claim of entitlement to a disability 
rating in excess of 60 percent prior to April 1, 2008, and 
thereafter in excess of 10 percent for interstitial lung 
disease and the claim of a total disability compensation 
rating based on individual unemployability due to service-
connected disabilities, additional evidentiary development 
under the duty to assist, 38 C.F.R. § 3.159(c)(4), is needed.

Service connection is currently in effect for interstitial 
lung disease with scar from biopsy rating under Diagnostic 
Code 6825, diffuse interstitial fibrosis.  Under that 
Diagnostic Code, pulmonary function tests (PFTs), including 
forced vital Capacity (FVC) and Diffusion Capacity of the 
lung for Carbon Monoxide by the single breath method (DLCO 
(SB)) are used to determined the appropriate rating criteria.  
.


The results of PFTs conducted in June 2006, May 2007, and 
June 2009 show that the Veteran is experiencing pulmonary 
difficulties.  However, there is conflicting medical evidence 
as to whether there is a current diagnosis of interstitial 
lung disease and the current severity of the lung disease.  
On VA examination in August 2006, the examiner opined that 
there was no evidence to suggest interstitial lung disease or 
fibrosis.  In September 2007, a VA pulmonary consultation 
report indicated that an August 2006 CT scan showed no 
evidence of fibrosis and trace scarring; however, there were 
a few scattered calcified pleural plaques.  Pulmonary 
function test results dated in May 2007, demonstrated 
moderate extrinsic restrictive ventilator defect, with normal 
diffusing capacity, and there was no radiographic evidence of 
asbestosis or interstitial lung disease.  

In October 2007, a VA pulmonologist indicated that the 
Veteran was experienced progressive dyspnea on exertion, 
which interfered with his activities of daily living.  The 
Veteran was diagnosed as having idiopathic pulmonary 
fibrosis.  

Upon VA examination dated in December 2007, the examiner 
indicated that a more precise diagnosis could not be rendered 
because there was not enough objective evidence; however, 
there was no objective evidence of interstitial lung disease 
or fibrosis. 

In March 2008, the Veteran was noted to have mild obstructive 
sleep apnea and pulmonary fibrosis with reduced DLCO.  In 
September 2008, a VA treatment provider indicated that the 
Veteran was experiencing increased breathing difficulties 
because of his unrelenting pulmonary fibrosis, which would 
inhibit him from any kind of employment.

In June 2009, a PFT report indicated the presence of mixed 
impairment with moderate restriction and mild obstruction.  

In light of the aforementioned inconsistencies as to the 
current diagnosis, as well as the severity and symptomatology 
attributable to Veteran's service-connected interstitial lung 
disease, the Board finds that an additional VA examination is 
necessary prior to the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:


1.  The RO should ascertain if the 
Veteran has received any VA or private 
treatment for the service-connected lung 
disorder and the claimed pulmonary 
hypertension since June 2009 and if so, 
those record should be obtained and 
associated with the claims file.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  

2.  The RO should afford the Veteran a VA 
pulmonary examination to determine the 
current nature and severity of his 
service-connected lung disease.  The 
examiner should also address the claimed 
pulmonary hypertension.  All indicated 
tests and studies, including pulmonary 
function tests with FEV-1, FEV-1/FVC, and 
Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) results, should be 
accomplished and the findings reported in 
detail.  The examiner should indicate the 
current diagnosis of the Veteran's 
service connected lung disease and, if 
appropriate, distinguish between the 
symptomatology attributable to 
restrictive lung disease as opposed to 
obstructive lung disease.

The examiner should determine the effect 
the Veteran's service-connected 
interstitial lung disease has on his 
occupational and daily life.

The examiner should set forth an opinion 
as to whether it is at least as likely as 
not that his service-connected lung 
disease renders him unable to secure or 
follow a substantially gainful 
occupation.  

The examiner should also set forth an 
opinion as to whether there is a current 
diagnosis of pulmonary hypertension and 
if so, whether it is at least as likely 
as not that pulmonary hypertension had 
its onset during active service or is 
otherwise related to active service or 
whether pulmonary hypertension is 
proximately due to or the result of a 
service-connected disability, to include 
lung disease.

The examiner should provide a thorough 
rationale for all opinions expressed, as 
a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  The examiner should review 
the claims folder and this fact should be 
noted in the accompanying medical report. 

3.  The RO should Issue a statement of 
the case to the Veteran and his 
representative on the issue of the 
propriety of the reduction of the rating 
for interstitial lung disease from 60 
percent to 10 percent, effective April 1, 
2008, so that the Veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.

4.  After completing the above 
development, adjudicate the claims of 
entitlement to a disability rating in 
excess of 60 percent prior to April 1, 
2008, and thereafter in excess of 10 
percent for interstitial lung disease and 
of a total disability rating.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


